Exhibit 10.2

AUXILIUM PHARMACEUTICALS, INC.

2004 EQUITY COMPENSATION PLAN

2011 PERFORMANCE SHARE AWARD

RESTRICTED STOCK UNIT GRANT AGREEMENT

Auxilium Pharmaceuticals, Inc. (the “Company”) has granted you a 2011
Performance Share Award in the form of a restricted stock unit grant under the
Auxilium Pharmaceuticals, Inc. 2004 Equity Compensation Plan, as amended (the
“Plan”). The terms of the grant are set forth in this Summary of Grant, the
Restricted Stock Unit Grant Agreement (the “Agreement”) attached hereto and the
Plan. You should read this Summary of Grant, the Agreement, and the Plan, to
fully understand the grant.

SUMMARY OF GRANT

 

Grantee:   [insert name] Date of Grant:   February 17, 2011 Target Number of
Shares   Subject to Grant*: This grant represents the right to receive a target
of [            ] shares of Company Stock (as defined in the Plan) upon the
achievement of the Performance Goal (as defined below) described below. The
actual number of shares of Company Stock earned may be greater or less than the
target number of shares set forth in the preceding sentence, or even zero, and
will be based on the actual performance level achieved by the Company with
respect to the Performance Goal set forth below. Performance Period:  
January 1, 2011 to December 31, 2011 (the “Performance Period”). Performance
Goal:   The target number of shares above shall be earned by the Grantee subject
to the Vesting Schedule set forth below upon the earliest to occur of (i) a
final determination by the Compensation Committee of the Board of Directors of
the Company (the “Committee”) that the Company has achieved U.S. net revenues
for XIAFLEX, exclusive of revenue from Pfizer, Inc., for the Performance Period
of [                ] (the “Performance Goal”), (ii) a Change of Control (as
defined in the Plan) is consummated before the final determination in (i) above
is made by the Committee and the Committee determines that it is reasonably
likely that the Performance Goal would have been achieved for the Performance
Period if not for the Change of Control, or



--------------------------------------------------------------------------------

  (iii) such other vesting event provided for in the written employment
agreement by and between the Grantee and the Company.   If the Company has
achieved U.S. net revenues for XIAFLEX, exclusive of revenue from Pfizer, Inc.,
for the Performance Period of at least [                    ] but less than
[                    ], the number of shares of Company Stock the Grantee is
eligible to earn shall be between              shares and                     
shares.   Notwithstanding the foregoing, if the Company has achieved U.S. net
revenues for XIAFLEX, exclusive of revenue from Pfizer, Inc., for the
Performance Period of at least [                    ] but less than
[                    ], the number of shares of Company Stock the Grantee is
eligible to earn shall be between              shares and                     
shares.   If the Company has achieved U.S. net revenues for XIAFLEX, exclusive
of revenue from Pfizer, Inc., for the Performance Period of more than
[                    ], the number of shares of Company Stock the Grantee is
eligible to earn shall be              shares.   The actual number of shares of
Company Stock earned upon achievement of the Performance Goal will be based on
the actual performance level achieved at or between each level of net revenues
set forth above and will be interpolated on a straight line basis for pro-rata
achievement of the Performance Goal, rounded down to the nearest whole number;
provided that if the actual performance level achieved does not meet threshold
performance (i.e., less than [                    ] in net revenues), then no
shares will be earned and the Grantee shall have no further rights with respect
to this grant. Vesting Schedule:   The Grantee shall become vested in the right
to receive the shares of Company Stock earned upon achievement of the
Performance Goal set forth above (as certified by the Committee) as follows: (i)
33% on the date the Performance Goal is achieved, (ii) 33% on the first
anniversary of the date the Committee certifies that the Performance Goal was
achieved, and (iii) 34% on the second anniversary of the date the Committee
certifies that the Performance Goal was achieved (each a “Vesting Date”);
provided that, the Grantee continues to be

 

-2-



--------------------------------------------------------------------------------

  employed by, or provide service, to the Employer (as defined in the Plan) from
the Date of Grant until the applicable Vesting Date, on the date the Change of
Control is consummated, or such other vesting event provided for in the written
employment agreement by and between the Grantee and the Company, as applicable
(the foregoing schedule is referred to as the “Vesting Schedule”).   If the
foregoing Vesting Schedule would result in the Grantee vesting in the right to
receive a fractional share of Company Stock, the number of shares in which the
Grantee becomes vested in the right to receive shall be rounded down to the
nearest whole share of Company Stock. Issuance Schedule:   One share of Company
Stock shall be issued to the Grantee for each share of Company Stock that the
Grantee earns upon attainment of the Performance Goal and vests in the right to
receive pursuant to the Vesting Schedule, within thirty (30) days following the
applicable Vesting Date.

 

* The Grantee must be employed by, or providing service to, the Employer (as
defined in the Plan) on the date on which the Performance Goal is achieved, or
on the date the Change of Control is consummated, as applicable.

Grantee Acceptance:

By signing the acknowledgement below, the Grantee agrees to be bound by the
terms and conditions of the Plan, the Restricted Stock Unit Agreement and this
Summary of Grant and accepts the right to receive shares of Company Stock
following the date of the Company’s certification to the Grantee of the award of
the shares of Company Stock and satisfaction of the Vesting Schedule in
accordance with the terms of this Summary of Grant, the Restricted Stock Unit
Agreement and the Plan. The Grantee will accept as binding, conclusive and final
all decisions or interpretations of the Committee upon any questions arising
under the Plan, this Summary of Grant or the Restricted Stock Unit Grant
Agreement.

The Grantee acknowledges that the Plan and the Plan prospectus are available on
our intranet under “Human Resources” at
http://auxlink.auxilium.com/portal/page/portal/Login; provided that paper copies
of the Plan and the Plan prospectus are available upon request by contacting
Human Resources Department at jlarmstrong@auxilium.com or 1-484-321-2172.

 

Agreed and accepted:

 

Grantee

 

Date

 

-3-



--------------------------------------------------------------------------------

AUXILIUM PHARMACEUTICALS, INC.

2004 EQUITY COMPENSATION PLAN

RESTRICTED STOCK UNIT GRANT AGREEMENT

This RESTRICTED STOCK UNIT GRANT AGREEMENT (this “Agreement”) dated as of the
Date of Grant set forth in the Summary of Grant is delivered by Auxilium
Pharmaceuticals, Inc. (the “Company”) to the individual named in the Summary of
Grant (the “Grantee”).

RECITALS

A. The Auxilium Pharmaceuticals, Inc. 2004 Equity Compensation Plan, as amended
(the “Plan”), provides for the grant of restricted stock units in accordance
with the terms and conditions of the Plan.

B. The Compensation Committee of the Board of Directors of the Company (the
“Committee”) has decided to make a restricted stock unit grant as an inducement
for the Grantee to promote the best interests of the Company and its
stockholders.

C. The Plan and the Plan prospectus are available on our intranet under “Human
Resources” at http://auxlink.auxilium.com/portal/page/portal/Login; provided
that paper copies of the Plan and the Plan prospectus are available upon request
by contacting Human Resources Department at jlarmstrong@auxilium.com or
1-484-321-2172.

NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:

1. Restricted Stock Unit Grant.

(a) Subject to the terms, restrictions and conditions set forth in the Summary
of Grant, this Agreement and the Plan, the Company hereby grants to the Grantee
the right to receive the shares of Company Stock in the amount and on the terms
set forth in the Summary of Grant upon achievement of the Performance Goal as
set forth in the Summary of Grant and satisfaction of the requirements of the
Vesting Schedule set forth in the Summary of Grant. No shares of Company Stock
shall be issued to the Grantee on the Date of Grant.

(b) The Committee shall, as soon as practicable following the last day of the
Performance Period, certify (i) the extent, if any, to which, the Performance
Goal has been achieved with respect to the Performance Period and (ii) the
number of shares of Company Stock, if any, earned upon attainment of the
Performance Goal. Such certification shall be final, conclusive and binding on
the Grantee, and on all other persons, to the maximum extent permitted by law.
In the event that the Committee makes a final determination that the Performance
Goal has not been achieved, the Grantee shall have no further rights to receive
shares of Company Stock hereunder.

 

-1-



--------------------------------------------------------------------------------

2. Stockholder Rights. Prior to the issuance, if any, of shares of Company Stock
pursuant to the terms of the Summary of Grant, this Agreement and the Plan, the
Grantee shall not (a) have any of the rights or privileges of, a stockholder of
the Company; (b) have the right to receive any dividends or other distributions;
and (c) have any interest in any fund or specific assets of the Company by
reason of this Agreement.

3. Vesting.

(a) The shares of Company Stock subject to this Agreement will become earned
based on the actual level performance achieved with respect to the Performance
Goal for the Performance Period on the terms set forth in the Summary of Grant
and as determined by the Committee and provided that the Grantee satisfies the
requirements of the Vesting Schedule set forth in the Summary of Grant.

(b) If the Grantee ceases to be employed by, or provide service to, the Employer
for any reason prior to the applicable Vesting Date, the Grantee shall forfeit
all rights to receive shares of Company Stock hereunder and the Grantee will not
have any rights with respect to any portion of the shares of Company Stock that
have not yet become vested as of the date of the Grantee ceases to be employed
by, or provide service to, the Employer, irrespective of the level of
achievement of the Performance Goal.

4. Issuance.

(a) Shares of Company Stock equal to the number of shares of Company Stock that
the Grantee earns upon achievement of the Performance Goal and becomes vested in
the right to receive in accordance with the Vesting Schedule, in each case, as
set forth in the Summary of Grant shall be issued to the Grantee as set forth in
the Summary of Grant and a certificate representing the Company Stock shall be
issued to the Grantee, free of the restrictions under Section 5 of this
Agreement.

(b) The obligation of the Company to deliver the Company Stock to the Grantee
following the applicable Vesting Date shall be subject to all applicable laws,
rules, and regulations and such approvals by governmental agencies as may be
deemed appropriate to comply with relevant securities laws and regulations.

5. Nonassignability of Company Stock. During the period prior to the
certification of the Performance Goal and prior to the Vesting Date, the right
to receive shares of Company Stock may not be assigned, transferred, pledged or
otherwise disposed of by the Grantee, except as permitted under the Plan or by
the Committee. Any attempt to assign, transfer, pledge or otherwise dispose of
the right to receive shares of Company Stock contrary to the provisions the
Summary of Grant, this Agreement and the Plan, and the levy of any execution,
attachment or similar process upon the right to receive the shares, shall be
null, void and without effect.

6. Change of Control. Except as provided in the Summary of Grant, the provisions
of the Plan applicable to a Change of Control shall apply to the right to
receive the Company Stock issuable upon attainment of the Performance Goal and
satisfaction of the Vesting Schedule set forth in the Summary of Grant, and, in
the event of a Change of Control, the Committee may take such actions as it
deems appropriate pursuant to the Plan.

 

-2-



--------------------------------------------------------------------------------

7. Grant Subject to Plan Provisions. This grant is made pursuant to the Plan,
the terms of which are incorporated herein by reference, and in all respects
shall be interpreted in accordance with the Plan. This grant is subject to
interpretations, regulations and determinations concerning the Plan established
from time to time by the Committee in accordance with the provisions of the
Plan, including, but not limited to, provisions pertaining to (a) rights and
obligations with respect to withholding taxes, (b) the registration,
qualification or listing of the shares, (c) changes in capitalization of the
Company and (d) other requirements of applicable law. The Committee shall have
the authority to interpret and construe this grant pursuant to the terms of the
Plan, and its decisions shall be conclusive as to any questions arising
hereunder.

8. Withholding. The Employer may require that the Grantee pay to the Employer,
or make other arrangements satisfactory to the Company to provide for the
payment of, any federal, state, local or other taxes that the Employer is
required to withhold with respect to the grant or vesting of this grant, or the
Employer may deduct from other wages paid by the Employer the amount of any
withholding taxes due with respect to this grant. Subject to Committee approval,
the Grantee may elect to satisfy any tax withholding obligation of the Employer
with respect to this grant by having shares withheld up to an amount that does
not exceed the minimum applicable withholding tax rate for federal (including
FICA), state, local and other tax liabilities.

9. No Employment or Other Rights. This grant shall not confer upon the Grantee
any right to be retained by or in the employ or service of the Employer and
shall not interfere in any way with the right of the Employer to terminate the
Grantee’s employment or service at any time. The right of the Employer to
terminate at will the Grantee’s employment or service at any time for any reason
is specifically reserved.

10. Recoupment Policy. The Grantee agrees that the Grantee will be subject to
any compensation, clawback and recoupment policies that may be applicable to the
Grantee as an employee of the Employer, as in effect from time to time and as
approved by the Board of Directors or a duly authorized committee thereof,
whether or not approved before or after the Date of Grant.

11. Assignment by Company. The rights and protections of the Company hereunder
shall extend to any successors or assigns of the Company and to the Company’s
parents, subsidiaries, and affiliates. This Agreement may be assigned by the
Company without the Grantee’s consent.

12. Applicable Law. The validity, construction, interpretation and effect of
this instrument shall be governed by and construed in accordance with the laws
of the State of Delaware without giving effect to the conflicts of laws
provisions thereof.

13. Notice. Any notice to the Company provided for in this instrument shall be
addressed to the Company in care of the President at the corporate headquarters
of the Company, and any notice to the Grantee shall be addressed to such Grantee
at the current address shown on the payroll of the Employer, or to such other
address as the Grantee may designate to the Employer in writing. Any notice
shall be delivered by hand, sent by telecopy or enclosed in a properly sealed
envelope addressed as stated above, registered and deposited, postage prepaid,
in a post office regularly maintained by the United States Postal Service.

 

-3-



--------------------------------------------------------------------------------

14. Application of Section 409A of the Internal Revenue Code. This Agreement,
including the right to receive Company Stock upon achievement of the Performance
Goal and satisfaction of the Vesting Schedule, is intended to be exempt from the
requirements of section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) pursuant to the short-term deferral exemption thereunder, and this
Agreement, including the right to receive Company Stock upon the achievement of
the Performance Goal and satisfaction of the Vesting Schedule, shall be
interpreted on a basis consistent with such intent.

Notwithstanding any provision in this Agreement to the contrary, if the Grantee
is a “specified employee” (as defined in section 409A of the Code) and it is
necessary to postpone the commencement of any payments otherwise payable under
this Agreement to prevent any accelerated or additional tax under section 409A
of the Code, then the Company will postpone the payment until five (5) days
after the end of the six-month period following the original payment date. If
the Grantee dies during the postponement period prior to the payment of
postponed amount, the amounts withheld on account of section 409A of the Code
shall be paid to the personal representative of the Grantee’s estate within
sixty (60) days after the date of the Grantee’s death. The determination of who
is a specified employee, including the number and identity of persons considered
specified employees and the identification date, shall be made by the Committee
in accordance with the provisions of sections 416(i) and 409A of the Code.

In no event shall the Grantee, directly or indirectly, designate the calendar
year of payment. This Agreement may be amended without the consent of the
Grantee in any respect deemed by the Committee to be necessary in order to
preserve compliance with section 409A of the Code or other applicable law.

 

-4-